Title: From Thomas Jefferson to Arthur S. Brockenbrough, 19 December 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        Th: J. to mr Brockenbrough
                        
                            
                            
                        
                    Will you be so good as to set down a Dormitory engagement for the next season  for Paul Clay son of Editha Clay of Bedford, and another for mr Bolivar nephew of Genl Bolivar, Christn name not known to meI observe by an error of the press in the University advertising the rent is set down at 28.D. instead of 23.D. pray have it corrected before the next paper comes out, and if it is so in the Enquirer and National Intelligencer write immediately to correct it as it will do  to the University. friendly salutns
                        
                    